DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 20 Sheets of Figs. 1-18D received on 9/29/2021 are acknowledged.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second airgap 28, p80, lines 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Amendment
Cancellation of Claims 1-16 in the submission filed 9/29/2021 is acknowledged and accepted.
Pending Claims are 17-31.
Claim Objections
Claims 17-31 objected to because of the following informalities:  
Claim 17 recites:
- “the metasurface elements” in line 12. There is insufficient antecedent basis for this limitation. Examiner suggests –the nanostructured elements--.
-“wherein the distance between the at least one refractive lens and the metasurface are separated by a first distance” in lines 14-15. This is grammatically incorrect. Examiner suggests --wherein the at least one refractive lens and the metasurface are separated by a first distance--.
-“the incoming light” in line 17-18. There is insufficient antecedent basis for this limitation. Examiner suggests –incoming light--.
Claims 18-31 are dependent on Claim 17 and hence inherit its deficiencies.
Claim 31 recites “the f-number”, the focal length’, “the optical system” and “the diameter”. There is insufficient antecedent basis for these limitations. Examiner suggests “a f-number”, “a focal length”, “the imaging system” and “a diameter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites “the at least one refractive lens”, “the lens” and “metalense”. It is not very clear whether the lens is referring to the refractive lens or the metalense. It is also not clear if the metalense is a hybrid or combined lens made of one refractive lens and the metasurface of claim 1 or it is a metalens made of the metasurface alone. The specification teaches metalense in the context of fig 16,17 as a hybrid of refractivelens and a metasurface lens (current Spec, p105, lines 4-12). For the purposes of examination, metalense is taken to be a hybrid of refractive lens and a metasurface lens.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu).
Regarding Claim 17, Tsai teaches (fig 1A-E, 7,10) an imaging system (optical setup for imaging, p44, line 1, p65, lines 1-3) comprising: 
	at least one image sensor (CCD, fig 7,10, p44, lines 1-7); 
	a substrate layer (dielectric layer 10, p50, lines 3-4) having a substrate thickness, the substrate layer (dielectric layer 10, p50, lines 3-4) configured to be transparent to a target wavelength of light (transparent to visible light, p50, lines 9-13), the substrate layer (dielectric layer 10, p50, lines 3-4) having a first surface (surface towards objective and incoming light, fig 7) distal the at least one image sensor (CCD, fig 7,10, p44, lines 1-7) and a second surface (metalens surface towards CCD, fig 7) proximal with the at least one image sensor (CCD, fig 7,10, p44, lines 1-7); 
	at least one refractive lens (objective on the right of metalens, fig 7, p41, lines 1-7) disposed above (above when tilting fig 7 to have CCD at the bottom of fig 7 and laser on the top,) the substrate (dielectric layer 10, p50, lines 3-4) and configured to focus impinging light on the first surface (surface towards objective and incoming light, fig 7) of the substrate layer (dielectric layer 10, p50, lines 3-4); 
	and a single layer (single layer of nanostructured elements 11, fig 1B) of a plurality of nanostructured elements (plurality of nano structures 11, p50, lines 6-9) comprising a metasurface (metasurface, p4, lines 1-11, with nano structures 11, p50, lines 6-9) disposed on one of either the first or second surfaces, such that light impinging on the at least one refractive lens (objective on the right of metalens, fig 7, p41, lines 1-7) passes through at least a portion of the metasurface elements (plurality of nano structures 11, p50, lines 6-9) such that an angular deflection is imposed thereby; 	
	wherein the distance between the at least one refractive lens (objective on the right of metalens, fig 7, p41, lines 1-7) and the metasurface (metasurface, p4, lines 1-11) are separated by a first distance (objective and achromatic metalens separated by a distance as in fig 7); and 
	wherein the refractive lens (objective on the right of metalens, fig 7, p41, lines 1-7) and the metasurface (metasurface, p4, lines 1-11) are configured to gather light of a specified operational bandwidth (49% bandwidth from central working wavelength, p22, lines 1-11) across a specified field of view (field of view of the objective and metalens) and shift the incoming light (laser beam, p41, lines 3-5) such that it focuses on the at least one image sensor (CCD, fig 7,10, p44, lines 1-7) at a zero or near-zero degree chief ray angle (focal length remains unchanged, focusing light onto same focal plane, p22, lines 7-14).  
	However, Tsai does not teach 
a single layer of a plurality of identical or unique nano structures.
	Tsai and Hu are related as metasurfaces with nanostructures.
	Hu teaches (fig 3A), a meta lens (planar lens 300, p41, lines 1-3) with 
a single layer of a plurality of identical or unique nano structures (nanosized studs 304, p41, lines 1-6, identical structure of the stud).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai to include the teachings of Hu such that a single layer of a plurality of identical or unique nano structures for the purposes of engineering to control the way in which light waves interact therewith (p41, lines 5-7).
Regarding Claim 18, Tsai-Hu teach the imaging system of claim 17, 
	further comprising an airgap (air gap between objective and metalens. Fig 7) between the second surface (metalens surface towards CCD, fig 7) of the substrate (dielectric layer 10, p50, lines 3-4) and the image sensor (CCD, fig 7,10, p44, lines 1-7).  

Claim(s) 19,20, 24,29-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Singulani et al (WO 2021/130085A1, hereafter Singulani).
Regarding Claim 19, Tsai-Hu teach the imaging system of claim 18.
	However, Tsai-Hu do not teach 
wherein a spacer layer is disposed within the airgap.  
	Tsai-Hu and Singulani are related as metasurfaces and refractive optics.
	Singulani teaches (fig 7,9) 
	wherein a spacer layer (first layer 701,pg 15, lines 14-19) is disposed within the airgap between substrate (second layer 702 with metasurface 704, pg 15, lines 14-19) and sensor (detector 900, pg 17, lines 11-15, detector 900 has optical element of fig 7 and hence there is an airgap between second layer 702 and detector 900) (also see semiconductor layers which can be considered as spacer layers, pg 17, lines 11-19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Singulani such that a spacer layer is disposed within the airgap for the purposes of integration of metasurface into the sensor utilizing a cheap, efficient and quick way of industrializing metasurface technology, (pg 16, lines 19-25).
Regarding Claim 20, Tsai-Hu teach the imaging system of claim 18.
	However, Tsai-Hu do not teach 
wherein the metasurface is disposed on the first surface.
	Tsai-Hu and Singulani are related as metasurfaces and refractive optics.
	Singulani teaches (fig 7,9) 
	wherein the metasurface (metasurface 704, pg 15, lines 14-19) is disposed on the first surface (surface of metalens towards the incoming light).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Singulani such that wherein the metasurface is disposed on the first surface for the purposes of utilizing a cheap, efficient and quick way of industrializing metasurface technology, (pg 16, lines 19-25).
Regarding Claim 24, Tsai-Hu-Singulani teach the imaging system of claim 20, 
	wherein the image sensor (detector 900, pg 17, lines 11-15, detector 900 has optical element of fig 7 and hence there is an airgap between second layer 702 and detector 900, Singulani) is in contact with the second surface (bottom surface of layer 702 facing the detector 900) (detector 900, pg 17, lines 11-15, detector 900 has optical element of fig 7).  
Regarding Claim 29, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
	wherein at least the imaging sensor and the metasurface have rectangular geometries.	
	Tsai-Hu and Singulani are related as metasurfaces and refractive optics.
	Singulani teaches (fig 7,9) 
	wherein at least the imaging sensor (detector 900, pg 17, lines 11-15) and the metasurface (metasurface 704, pg 15, lines 14-19) have rectangular geometries (detector 900, pg 17, lines 11-15, detector 900 has optical element of fig 7).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Singulani such that wherein at least the imaging sensor and the metasurface have rectangular geometries for the purposes of utilizing a cheap, efficient and quick way of industrializing metasurface technology, (pg 16, lines 19-25).
Regarding Claim 30, Tsai-Hu-Singulani teach the imaging system of claim 29, 
	wherein the at least one refractive lens (objective on the right of metalens, fig 7, p41, lines 1-7, Tsai) proximal to the metasurface (metasurface, p4, lines 1-11, with nano structures 11, p50, lines 6-9) has a circular geometry (circular as in fig 1B, Tsai).  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Singulani et al (WO 2021/130085A1, hereafter Singulani) and Delga et al (US 2021/0288095 A1, hereafter Delga).
Regarding Claim 21, Tsai-Hu-Singulani teach the imaging system of claim 20.
	However, Tsai-Hu-Singulani do not teach 
	further comprising a narrow bandwidth optical filter disposed on the second surface between the metasurface elements and the at least one image sensor	
	Tsai-Hu-Singulani and Delga are related as metasurfaces and refractive optics.
	Delga teaches (fig 2) 
	further comprising a narrow bandwidth optical filter (absorbent structure Sabs, p53, lines 1-5) disposed on the second surface between the metasurface elements (metasurface 13, p59, lines 1-3) and the at least one image sensor (pixels Px1, Pix2, p51, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu-Singulani to include the teachings of Delga such that further comprising a narrow bandwidth optical filter disposed on the second surface between the metasurface elements and the at least one image sensor for the purpose of utilizing a technique for making an enhanced detector (p1, lines 1-4).

Claim(s) 22,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Fermigier et al (US 2022/0050294 A1, hereafter Fermigier).
Regarding Claim 22, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
wherein at least a portion of at least one of the refractive lenses is interconnected with the first surface.  
	Tsai-Hu and Fermigier are related as metasurfaces and refractive optics.
	Fermigier teaches (fig 1) 
	wherein at least a portion of at least one of the refractive lenses (lens L, p93, line 1) is interconnected with the first surface (surface of the metasurface M p1114, lines 1-2) (the metasurface is attached to the lens).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Fermigier such that wherein at least a portion of at least one of the refractive lenses is interconnected with the first surface for the purposes of utilizing a setup which alleviates defects in head mounted devices (p6, lines 1-2).
Regarding Claim 26, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
	wherein the at least one refractive lens is selected from the group consisting of plano-convex, convex-plano, bi-convex, bi- concave, plano-concave, or concave-plano.  
	Tsai-Hu and Fermigier are related as metasurfaces and refractive optics.
	Fermigier teaches (fig 1) 
	wherein the at least one refractive lens is selected from the group consisting of plano-convex, convex-plano, bi-convex (lens L is bi-convex, fig 1), bi- concave, plano-concave, or concave-plano.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Fermigier such that wherein the at least one refractive lens is selected from the group consisting of plano-convex, convex-plano, bi-convex, bi- concave, plano-concave, or concave-plano for the purpose of utilizing  a setup which alleviates defects in head mounted devices (p6, lines 1-2).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai)  in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Groever et al (US 2021/0149081 A1, hereafter Groever).
Regarding Claim 23, Tsai-Hu teach the imaging system of claim 18.
	However, Tsai-Hu do not teach 
wherein the metasurface is disposed on the second surface.  
	Tsai-Hu and Fermigier are related as metasurfaces and refractive optics.
	Groever teaches (fig 3A) 
wherein the metasurface (meta-lens doublet 350, p85, lines 3-8) is disposed on the second surface (surface of meta lens facing the camera 380).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Groever such that wherein at least a portion of at least one of the refractive lenses is interconnected with the first surface for the purposes of correcting aberration of light transmitting through the metalens (p8, lines 8-11).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Chen et al (WO 2019/136166 A1, hereafter Chen).
Regarding Claim 25, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
wherein the field of view is at least ±30 degrees.  
	Tsai-Hu and Chen are related as metasurfaces and refractive optics.
	Chen teaches (fig1A,2) 
wherein the field of view (FOV, fig 2) is at least ±30 degrees (FOV is 40 degrees and more, fig 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Chen such that wherein the field of view is at least ±30 degrees for the purposes of utilizing a metasurface with tailored angle dependent properties for increased FOVs (p3, lines 1-4).

Claim(s) 27,28, is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tsai et al (US 2019/0196068 A1, hereafter Tsai) in view of Hu et al (US 2019/0137762 A1, hereafter Hu) and further in view of Chen et al (WO 2020/214617 A1, hereafter Chen’617).
Regarding Claim 27, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
comprising at least two refractive lenses comprising a convex-concave lens and concave-convex lens.  
	Tsai-Hu and Chen’617 are related as metasurfaces and refractive optics.
	Chen’617 teaches (fig1(a)) 
comprising at least two refractive lenses (Refractive lens is a doublet with lenses L2, L3, pg 6, lines 2-5) comprising a convex-concave lens (L2) and concave-convex lens (L3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Chen’617 such that comprising at least two refractive lenses comprising a convex-concave lens and concave-convex lens for the purposes of substantially eliminating chromatic aberrations (pg 2, para, lines 1-5).
Regarding Claim 28, Tsai-Hu teach the imaging system of claim 17.
	However, Tsai-Hu do not teach 
comprising at least two refractive lenses comprising a convex-concave lens, a bi-convex lens and a concave-plano lens.  
	Tsai-Hu and Chen’617 are related as metasurfaces and refractive optics.
	Chen’617 teaches (fig1(a)) 
comprising at least two refractive lenses (Refractive lens is a doublet with lenses L2, L3, pg 6, lines 2-5) comprising a convex-concave lens (L2-L3 is a convex-concave lens), a bi-convex lens and a concave-plano lens.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tsai-Hu to include the teachings of Chen’617 such that comprising at least two refractive lenses comprising a convex-concave lens, a bi-convex lens and a concave-plano lens for the purposes of substantially eliminating chromatic aberrations (pg 2, para, lines 1-5).

Allowable Subject Matter
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								9/27/2022Examiner, Art Unit 2872 

                                                                                                                                                                                                       /STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872